Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered December 13, 2004, convicting her of petit larceny, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of her right to appeal was valid and precludes review of her challenge to the factual sufficiency of her plea allocution (see People v Curras, 1 AD3d 445, 446 [2003]; People v Green, 200 AD2d 687 [1994]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.